Citation Nr: 9922849	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  99-12 224	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past due 
benefits pursuant to the January 22, 1996, attorney fee 
agreement.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The veteran had 
active service from July 1967 to April 1970.


FINDING OF FACT

The BVA has not promulgated a decision with respect to the 
issue of increased compensation benefits payable to the 
veteran based on his dependents.


CONCLUSION OF LAW

The requirements for payment of attorney fees by the VA from 
past due benefits in the amount of 20 percent for increased 
compensation based on the veteran's dependents for the period 
of time between August 1, 1991, and March 27, 1999, pursuant 
to the January 22, 1996, attorney fee agreement have not been 
met.  38 U.S.C.A. § 5904 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 20.609 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A determination of basic eligibility for attorney fees paid 
by the VA from past due benefits requires (1) a final 
decision promulgated by the Board, (2) a notice of 
disagreement pertaining to that decision, dated on or after 
November 18, 1988, and (3) the retention of counsel not more 
than one year after the date of the Board's decision.  See 
38 U.S.C.A. § 5904(c); 38 C.F.R. § 20.609(c).

This case concerning payment of attorney fees from past due 
benefits was previously before the Board.  In a November 1998 
decision the Board concluded that the requirements for 
payment of attorney fees pursuant to the January 22, 1996, 
attorney fee agreement had not been met because the BVA had 
not promulgated a final decision on the matter which resulted 
in payment of past due benefits to the veteran.  The case has 
now been returned to the Board because of an additional award 
of past due benefits to the veteran based on the addition of 
dependents to his compensation award.  A March 1999 letter to 
the veteran and his former attorney indicates that the amount 
of past due benefits resulting from this award had been 
computed at $8,481.73 and 20 percent of that amount, 
$1,696.35, had been withheld as representing the maximum 
attorney fee payable from those past due benefits.

However, attorney fees are not payable from the award of past 
due benefits for the addition of the veteran's dependents to 
his award for the same reason they could not be awarded at 
the time of the November 1998 decision.  Simply put, the 
Board has never entered a final decision with respect to the 
underlying issues which resulted in the previous award of 
past due benefits to the veteran.  Since this present award 
is derivative of the prior award, the Board did not enter a 
decision with respect to this award.  Accordingly, attorney 
fees are not payable from past due benefits received by the 
veteran for the addition of dependents to his compensation 
award.

One final point, the veteran submitted an April 1999 
Statement in Support of Claim in which he indicated that:  "I 
disagree with [my attorney] being granted (any funds except 
$750) 20 percent regarding my back payments for dependents.  
I have attached a statement from his office where he 
indicated the only amt. due was $750."

However, a review of that statement from the attorney's 
office shows it was dated in August 1997, prior to the date 
of the award now on appeal, and thus appears to be an attempt 
by the veteran's attorney to collect attorney fees based on 
his earlier work on behalf of the veteran.  Suffice it to 
note and point out to the veteran and his now former attorney 
that:  "Whoever (1) directly or indirectly solicits, charges 
for, charges or receives, or attempts to solicit, contract 
for, charge or receive, any fee or compensation except as 
provided in Sections 5904 or 1984 of this title, or to (2) 
wrongfully withhold from any claimant or beneficiary or any 
part of a benefit or claim allowed and due to the claimant or 
beneficiary, shall be fined as provided in Title 18, or 
imprisoned not more than one year, or both."  38 U.S.C.A. 
§ 5905 (West 1991)


ORDER


Payment of attorney fees by the VA from past due benefits in 
the amount of 20 percent for increased compensation based on 
the veteran's dependents for the period of time between 
August 1, 1991, and March 27, 1999, pursuant to the January 
22, 1996, attorney fee agreement is denied.



		
	WAYNE M. BRAEUER
Member, Board of Veterans' Appeals



 


